NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                               FOR THE NINTH CIRCUIT                         NOV 23 2010

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

ENRICO ZARATE RIVERA; et al.,                      No. 08-70106

               Petitioners,                        Agency Nos. A070-784-320
                                                               A070-784-321
  v.                                                           A070-784-324
                                                               A070-784-325
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.                         MEMORANDUM *



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Enrico Rivera and his family, natives and citizens of the Philippines, petition

for review of the Board of Immigration Appeals’ order dismissing their appeal

from an immigration judge’s decision denying their claims for asylum, withholding

of removal, and protection under the Convention Against Torture (“CAT”). We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006).

We deny the petition for review.

      The incidents of mistreatment at issue, including pushing Rivera into a taxi,

pushing his wife at the front door of their home, and the general, unfulfilled threats

of harm to Rivera and his family, do not compel a finding of past persecution. See

Nagoulko v. INS, 333 F.3d 1012, 1017 (9th Cir. 2003) (incidents of pushing by

police did “not compare to the severity of physical abuse that in other cases we

have deemed persuasive to show persecution”); Hoxha v. Ashcroft, 319 F.3d 1179,

1182 (9th Cir. 2003) (unfulfilled threats constituted harassment rather than

persecution). Furthermore, substantial evidence supports the agency’s finding that

Rivera failed to establish an objective fear of persecution because the politician he

opposed and fears problems from died, and he has not established an objective

basis for fearing harm from the politician’s son. See Nagoulko, 333 F.3d at 1018

(crediting petitioner’s subjective fear but concluding her fear was “too speculative”

and thus “not objectively reasonable under the circumstances of this case”).

Accordingly, we deny the petition as to Rivera’s asylum claim.




                                           2                                    08-70106
      Because Rivera has failed to meet the lower standard of proof for asylum,

his claim for withholding of removal necessarily fails. See Farah v. Ashcroft, 348

F.3d 1153, 1156 (9th Cir. 2003).

      Finally, Rivera’s only argument regarding CAT is the erroneous statement

that establishing eligibility for withholding of removal establishes his eligibility for

CAT relief. See Castro-Perez v. Gonzales, 409 F.3d 1069, 1072 (9th Cir. 2005)

(CAT claim waived where petitioner argued only that standards for restriction on

removal and CAT relief were the same and did not “specifically and distinctly”

argue and raise the issue of relief under CAT) (internal citation and quotation

omitted). Accordingly, we deny the petition as to Rivera’s CAT claim.

      PETITION FOR REVIEW DENIED.




                                            3                                     08-70106